UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                           ____________

                                           No. 02-40105
                                           ____________


               GORDON HOUSE,


                                               Plaintiff - Appellant,

               versus

               TEXAS DEPARTMENT OF TRANSPORTATION; CONLEY
               OWEN, Individually and in official capacity as an official of Texas
               Department of Transportation,

                                               Defendants - Appellees,


                           Appeal from the United States District Court
                                for the Eastern District of Texas
                                    USDC No. 6:00-CV-210

                                           January 3, 2003


Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       In this employment discrimination case, Plaintiff-Appellant Gordon House (“House”) brought

a Title VII action and a § 1983 action against his former employer, Texas Department of

Transportation (“DOT”), and against his DOT supervisor, Conley Owen (“Owen”), both in his official

and individual capacities. House alleged that he was disciplined, demoted, and fired in retaliation for


       *
          Pursuant to 5TH CIR. R. 47.5, t he court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
his speaking out against DOT’s racially discriminatory practices. The district court granted summary

judgment in favor of DOT and Owen on House’s § 1983 claim, since House failed to produce

summary judgment evidence showing that his speech was of public concern or that his alleged

protected speech was a motivating factor for his discipline, demotion, and discharge. The district

court also granted summary judgment in favor of DOT and Owen on House’s Title VII claim, since

House failed to present summary judgment evidence sufficient to rebut DOT’s and Owen’s legitimate,

non-discriminatory reasons for disciplining, demoting, and firing House. Accordingly, the district

court dismissed House’s claims with prejudice.

        We read the briefs, heard the arguments of counsel, and consulted the pertinent portions of

the record. On the basis of the applicable case law and the summary judgment record, we affirm the

district court’s judgment for essentially the same reasons as those given by the district court. We also

note that, at oral argument, House conceded that DOT has Eleventh Amendment immunity from the

§ 1983 claim.

         AFFIRMED.




                                                  -2-